        Case 2:19-cv-04962-GEKP Document 19 Filed 06/23/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MELLISSA WOMACK et al.,
             Plaintiffs                                   CIVIL ACTION

              v.

HOUSING AUTHORITY OF
CHESTER COUNTY,                                           No. 19-4962
             Defendant

                                          ORDER

       AND NOW, this     ,J ~ of June, 2020, upon consideration of Defendant's Motion
to Dismiss (Doc. No. 5), Plaintiffs' response thereto (Doc. No. 6), Defendant's reply (Doc. No.

10), and oral argument held on February 21, 2020, it is ORDERED that the Motion to Dismiss

(Doc. No. 5) is GRANTED IN PART and DENIED IN PART for the reasons set forth in the

accompanying Memorandum.
